Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	The Amendments and Remarks filed 1/18/22 in response to the Office Action of 10/22/21 are acknowledged and have been entered.
	Claims 2-6, 10-13, and 15 are pending.
	Claims 2 and 10 have been amended by Applicant.
	Claims 2-6, 10-13, and 15 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
	The obviousness double patenting rejections are withdrawn in view of submitted terminal disclaimers.

	The rejection under 35 U.S.C. 101 is withdrawn.

Claim Rejections - 35 USC § 102
Claims 2-5, 10-13, and 15 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kraunz et al (British Journal of Cancer, 2005, 93: 949-952; 9/23/20 IDS) as evidenced by Nelson et al (Cancer Research, 1999, 59: 4570-4573; 9/23/20 IDS).

In the Reply of 1/18/22, Applicant argues Kraunz et al does not teach a “stool stability buffer”. 
The amendments to the claims and the arguments found in the Reply of 1/18/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642